United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jefferson City, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-56
Issued: March 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 17, 2013 appellant filed a timely appeal from the July 15 and October 2,
2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a left shoulder injury
causally related to factors of her federal employment.
On appeal, appellant contends that Dr. George B. Brooks, an attending family
practitioner, explained that her constant daily repetitive work duties caused a tear in her left
shoulder.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 16, 2013 appellant, then a 52-year-old rural letter carrier, filed an occupational
disease claim alleging that on February 1, 2013 she first became aware of severe atrophy in her
left shoulder and that her condition was caused by repetitive work duties. She stopped work on
May 13, 2013.
Appellant submitted an April 22, 2013 referral slip for physical therapy to treat her left
shoulder pain and atrophy from Dr. John M. Reynolds, IV, a Board-certified orthopedic surgeon.
In a May 17, 2013 report, Dr. Brooks advised that appellant was unable to work until further
notice.
A report from appellant’s physical therapist addressed the treatment of her left shoulder
and neck pain and rotator cuff atrophy on April 24, 2013.
By letter dated May 29, 2013, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested factual and medical evidence. OWCP also
requested that the employing establishment provide information regarding appellant’s
employment duties.
In an April 10, 2013 report, Dr. Timothy L. Alder, a Board-certified radiologist, advised
that a magnetic resonance imaging (MRI) scan of the left shoulder demonstrated severe atrophy
of the supraspinatus and infraspinatus muscle. There was no significant rotator cuff tear, only
minimal articular-sided tearing of the anterior distal infraspinatus fibers. He stated that nerve
entrapment or Parsonage Turner syndrome should be considered. Dr. Alder found no
appreciable lesion in the supraspinatus fossa or spinal glenoid notch. There was trace fluid in the
subacromial subdeltoid bursa.
There was also subscapularis tendinopathy and likely
intrasubstance tearing of the mid distal fibers.
In an April 22, 2013 report, Dr. Reynolds listed a history of appellant’s left shoulder pain
and weakness dating back to January 2013 and her medical, social and family background.
Appellant’s shoulder hurt with any type of motion. Dr. Reynolds reviewed the results of the
April 10, 2013 left shoulder MRI scan and provided findings on physical and x-ray examination.
He diagnosed chronic pain and severe atrophy of the supraspinatus and infraspinatus in the left
shoulder. Dr. Reynolds advised that it was not clear what caused appellant’s atrophy but there
appeared to have been some neurologic injury or compression. He stated that Parsonage Turner
syndrome was a possibility. Additional diagnostic testing was recommended. On May 21, 2013
Dr. Reynolds referred appellant for physical therapy to treat her left shoulder conditions for
possible Parsonage Turner syndrome. On June 3, 2013 he related that he could not directly link
appellant’s current condition to a work-related cause.
In a May 16, 2013 report, Dr. Daryl L. Harp, a Board-certified radiologist, advised that
an MRI scan of the cervical spine revealed scattered spondylotic changes, degenerative disc
disease, facet point arthritis and apparent thyroid cysts.
On June 27, 2013 Dr. Brooks reported that appellant had cervical spine arthritis, left
shoulder rotator cuff tendinopathy and rheumatoid arthritis. Appellant could not work.

2

In a July 15, 2013 decision, OWCP denied appellant’s claim. It found that the evidence
was insufficient to establish that the described injury or event occurred as alleged. OWCP also
found that the medical evidence did not establish that appellant sustained a diagnosed condition
caused by the work injury or event.
On August 26, 2013 appellant requested reconsideration and submitted an August 20,
2013 report from Dr. Brooks who stated that appellant’s allegation that her left shoulder injury
was work related was most likely correct, at least in part. She was a long-time patient since
October 26, 2005. Dr. Brooks stated that in 2007 appellant sustained left shoulder rotator cuff
tendinopathy while lifting at work.2 Appellant continually used her left arm to reach over and
grab mail and pick up packages to put in her vehicle. During subsequent evaluations, Dr. Brooks
reviewed diagnostic test results and provided physical examination findings related to her left
shoulder lumbar and cervical conditions. He assessed appellant as having several left shoulder
conditions, including partial thickness tears and muscular tendinous atrophy of the infraspinatus
and supraspinatus tendons and rotator cuff tendinopathy. Appellant’s conditions were
conservatively treated with injections and medications. In May 2013 Dr. Brooks advised that she
could no longer work due to pain and tendinopathy in the shoulder girdle. During appellant’s
visit on August 7, 2013, Dr. Brooks found no changes in her left shoulder condition as she
continued to have left shoulder pain with range of motion. According to his records, she had
long-standing left shoulder problems without any significant injuries to the shoulder during this
period. Dr. Brooks related that appellant did not have such problems prior to working as a mail
carrier or in using her left arm, which was not her dominant arm. He stated that it was
reasonable to assume that at least a portion, if not all, her muscular atrophy along with
tendinopathy and tears were work related.
In an October 2, 2013 decision, OWCP affirmed the July 15, 2013 decision. It found that
the evidence was sufficient to establish that appellant performed daily repetitive work duties as a
rural letter carrier; however, the medical evidence was insufficient to establish her claim as
Dr. Brooks’ opinion on causal relationship was speculative.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

The record reveals that under File No. xxxxxx 336 OWCP accepted that on August 20, 2007 appellant sustained
an employment-related left shoulder strain. OWCP, under File No. xxxxxx807, denied her claim for a left shoulder
injury sustained on April 3, 2008.
3

5 U.S.C. §§ 8101-8193.

3

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6 Neither the fact that appellant’s
condition became apparent during a period of employment nor her belief that the condition was
caused by her employment is sufficient to establish a causal relationship.7
ANALYSIS
OWCP accepted as factual that appellant performed the repetitive work duties of a rural
carrier. The Board finds that appellant failed to establish a causal relationship between her left
shoulder conditions and the accepted work duties.
Dr. Brooks’ August 20, 2013 report listed a history that appellant continuously used her
left arm to lift, reach over to grab mail, and pick up packages to put them in her vehicle while
working as a mail carrier. He reviewed her medical treatment since 2005, including his findings
on physical examination and review of diagnostic test results. Dr. Brooks diagnosed several left
shoulder conditions, including partial thickness tears and muscular tendinous atrophy of the
infraspinatus and supraspinatus tendons and rotator cuff tendinopathy. He placed appellant off
work due to pain and tendinopathy in the shoulder girdle. Dr. Brooks stated that it was
reasonable to assume that at least a portion, if not all, of appellant’s left shoulder conditions were
work related. His only rationale for causal relationship was that she had no shoulder problems
before working as a mail carrier. The Board has held that an opinion that a condition is causally
related to an employment injury because the employee was asymptomatic before the injury is
insufficient, without supporting rationale, to support a causal relationship.8 Dr. Brooks did not
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id. at 351-52.

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

See John F. Glynn, 53 ECAB 562 (2002); Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43
ECAB 1101, 1115 (1992); Kimper Lee, 45 ECAB 565 (1994).

4

adequately explain how the established employment factors caused or contributed to her
diagnosed left shoulder conditions or disability for work. Further, his opinion that appellant’s
contention that she sustained a work-related left shoulder injury was most likely correct, at least
in part, is speculative.9 None of the reports from Dr. Brooks provided adequate explanation on
whether the established employment duties caused or aggravated her diagnosed left shoulder
conditions and resultant disability. Medical evidence which does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value.10 The Board finds, therefore,
that this evidence is insufficient to establish appellant’s claim.
Dr. Reynolds’ April 22, 2013 report found that appellant had chronic pain and severe
atrophy in the left shoulder supraspinatus and infraspinatus. He did not specifically attribute the
diagnosed conditions to the accepted work duties of a rural carrier. Rather, Dr. Reynolds stated
that it was not clear what caused appellant’s atrophy and related it to possible Parsonage Turner
syndrome. In a June 3, 2013 statement, he did not attribute appellant’s left shoulder condition to
the established employment factors. Dr. Reynolds stated that he could not directly link her
current condition to a work-related cause. His April 22 and May 21, 2013 referral slips for
physical therapy are also of limited probative value as he did not provide any opinion addressing
whether the established employment duties caused or aggravated appellant’s left shoulder
conditions.11 The Board finds that Dr. Reynolds’ reports are of diminished probative value on
causal relationship.
The diagnostic test results from Drs. Alder and Harp are insufficient to establish
appellant’s claim. Neither physician provided an opinion on whether the diagnosed left shoulder
or cervical spine conditions were caused or aggravated by the established employment factors.12
The Board finds that the reports of Drs. Alder and Harp are insufficient to establish appellant’s
claim.
The April 24, 2013 report from a physical therapist is of no probative medical value in
establishing appellant’s claim as a physical therapist is not a physician as defined under FECA.13
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a left shoulder condition causally related to the accepted
employment factors. Appellant did not meet her burden of proof.

9

See S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has generally held that opinions such as the
condition is probably related, most likely related or could be related are speculative and diminish the probative value
of the medical opinion); Cecilia M. Corley, 56 ECAB 662 (2005) (medical opinions which are speculative or
equivocal are of diminished probative value).
10

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
11

See id.

12

Id.

13

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

5

On appeal, appellant contended that Dr. Brooks explained that her constant daily
repetitive work duties caused a tear in her left shoulder. As noted, Dr. Brooks did not adequately
address the causal relationship between her diagnosed left shoulder conditions and the accepted
employment duties.
Appellant also submitted new evidence on appeal. The Board, however, cannot consider
evidence that was not before OWCP at the time of the final decision.14 Appellant may resubmit
this evidence with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a left shoulder
injury causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 2 and July 15, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

6

